Citation Nr: 0301132	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for heart disease 
(myocardial infarction), claimed as secondary to the 
veteran's service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from December 1966 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required 
by the Veterans Claims Assistance Act of 2000.

2.  As indicated in pertinent medical evidence of record, 
a heart disorder was caused by the veteran's service-
connected post-traumatic stress disorder.


CONCLUSION OF LAW

The veteran's heart disease is proximately due to or the 
result of his service-connected post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the March 2001 rating decision, the June 2001 
statement of the case, the February 2002 supplemental 
statement of the case, and in letters from the RO.  The 
veteran was also made aware of which evidence he was to 
provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
January 2000, for example.  Further, the Board finds that 
the RO met its duty to assist by making satisfactory 
efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains 
service medical records, private medical records, and VA 
treatment records.  There are also VA examination reports 
in the file, dated in April 2000, February 2001 and August 
2001, and the September 2002 transcript of a hearing held 
before the Board, where the veteran and his wife presented 
testimony in this matter.  Lastly, the Board notes that, 
given the favorable outcome of this decision, any 
perceived lack of compliance with the VCAA in this case 
should not be deemed prejudicial.

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disorder on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence of 
a nexus between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); see also Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).  A determination as to whether these 
requirements are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 
8 (1999).

The evidence for review in this case consists of the 
veteran's service medical records, private medical 
records, VA treatment and examination records, and 
testimony and lay statements provided by the veteran and 
others in support of the claim.  The veteran has provided 
an extensive amount of medical documentation concerning 
heart and circulatory system problems, treated by a 
variety of providers, with noted pertinent symptomatology 
dating back to the late 1980's.  

The veteran filed this claim for secondary service 
connection in January 2000.  He argues that he developed a 
serious heart disorder at an atypical early age, even 
though he presents with very few of the typical risk 
factors for it.  He testified that he has had problems 
with handling stress dating all the way back to service, 
when he experienced problems with a rapid heartbeat and 
the wearing away of his teeth as a result of the effect of 
this stress.  He asserts that the severe stress which he 
experienced during his Vietnam service, especially during 
the Tet Offensive, which led to his service-connected 
PTSD, has also resulted in the development of his heart 
problems.  He specifically notes that one of his heart 
attacks occurred while he was recounting events on the 
anniversary of the Tet Offensive.  The veteran maintains 
that the theory of a causal connection between his PTSD 
and his heart problems is supported by his treating 
physicians.   

Initially, the Board observes that the veteran's service 
medical records are negative for any complaints, symptoms, 
diagnosis or treatment of any apparent heart or 
circulatory system problems.  There is also no evidence of 
any heart-related problems within a year of discharge.  
Accordingly, service connection for a heart disorder via a 
direct basis cannot be established in this case.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

Regarding analysis of the veteran's claim for purposes of 
secondary service connection, however, there is a 
multitude of applicable medical evidence in the record, as 
summarized in pertinent portions below.  

Private treatment notes from T.H, M.D., show the veteran's 
complaints of a rapid heart rate and diagnoses of 
hypertension by April 1987 and hypercholesterolemia by 
1993.  These records also show that Dr. H. began 
considering a diagnosis of coronary artery disease (CAD) 
by May 1991.  A May 1991 24-hour holter report documented 
frequent symptoms of the veteran's heart beating hard or 
fast, with a mild sinus tachycardia present at those 
times.
Other private treatment reports show a stent placement in 
December 1996 for single vessel CAD.  These records also 
document a January 1997 hospitalization after atrial 
fibrillation; cardiac catheterization noted reocclusion, 
requiring another stent placement. At a VA heart 
evaluation in April 2000, the examiner noted a history of 
stent placement and a heart attack in January 1997, and 
occasional chest pain.  His diagnosis was arteriosclerotic 
heart disease, status post stent placement, doing well.  A 
May 2001 private hospitalization summary showed admission 
for percutaneous transluminal coronary angioplasty and 
stenting of a left anterior descending and diagonal blood 
vessel.  A June 2001 treatment report from one of the 
veteran's main physicians, D.W.R., M.D., listed an 
impression of recurrent unstable angina following this 
stent placement.  A December 2001 hospitalization summary 
included diagnoses of myocardial infarction and CAD.  
There are also numerous abnormal electrocardiograms of 
record in the claims file.

In a February 2000 opinion, Dr. R. reported that the 
veteran had an ischemic cardiomyopathy following his 
previous anteroseptal myocardial infarction and stent 
placement.  He stated that there is a reasonable 
possibility that the disability involved a medical 
condition involving coronary disease which was brought on 
by PTSD, and that there is a possible presumptive linkage 
leading to the veteran's service-connected disability.

Additional VA examiner reviews of the veteran's medical 
records were conducted in February 2001, by both a 
physician and a psychiatric examiner, for purposes of 
determining the etiology of the veteran's heart problems.  

One February 2001 examiner, the physician, stated that the 
records showed a history of known CAD since 1996, when the 
veteran had his first heart attack.  An obstructive left 
anterior descending artery lesion was noted, requiring 
stent placement.  The examiner also noted the veteran's 
history of hypercholesterolemia, and reported that he has 
been shown to have severe CAD with an ischemic 
cardiomyopathy and a last known ejection fraction of 35 
percent.  The examiner stated that CAD is known to be 
associated with several major risk factors, including 
hypercholesterolemia, obesity, hypertension, smoking and 
family history.  He stated that stress of any sort, 
including physical stress or psychological stress, is a 
known risk factor in precipitating a heart attack, but is 
not a proven risk factor in the development of the 
underlying coronary artery disease to the extent of the 
major risk factors.  The examiner noted that the veteran 
did not develop his problems over just a brief period of 
time, and the event to which he refers (his January 1997 
recount of the Tet Offensive, occurring on the same night 
as a heart attack) was at most a precipitating stress.  He 
commented that it is known that the veteran had the risk 
factor of hypercholesterolemia, and although his height is 
not known, probably of obesity as well, as implied by his 
weight.  The examiner concluded that the veteran's heart 
condition is not due to his PTSD or secondary to his PTSD.

The other February 2001 examiner, the psychiatrist, noted 
that his review of the medical literature for PTSD did not 
show the establishment of any cardiovascular disorder 
being caused or initiated as a result of PTSD or the 
stressors of combat situations.  He also opined that the 
veteran's heart problem is not due to PTSD.

In an April 2001 communication, A.H., a readjustment 
counseling therapist, stated that he had treated the 
veteran for PTSD for approximately two years.  He opined 
that there was a high degree of likelihood that the 
veteran's emotional condition played at least a 
substantial role leading to a series of heart attacks.

An April 2001 report from C.W.W., D.O., noted that the 
veteran had been his patient since 1994.  He stated that 
the veteran was diagnosed with heart disease at an early 
age, and that his heart disease was related to 
hypertension, elevated cholesterol and male gender.  He 
commented that the veteran did not present with several 
typical risk factors, such as smoking, obesity or family 
history.  He opined, however, that PTSD was to be included 
as a risk factor in the veteran's case.

A May 2001 document from C.K.F., A.N.P., noted that the 
veteran was being followed for PTSD at her facility.  Ms. 
F. reported that she consulted with a heart specialist and 
a staff psychiatrist concerning the veteran, and that 
these specialists agreed that the extreme stress he 
experiences could have induced a heart attack.
An August 2001 VA examiner acknowledged that the veteran's 
January 1997 cardiac event was precipitated by stress 
related to his Vietnam experience.  He opined, however, 
that PTSD was not a causative factor or significant 
aggravant as to the development of the veteran's 
underlying CAD.  

At his September 2002 BVA hearing, the veteran submitted a 
November 1999 article referring to a study that addressed 
the possibility of a relationship between PTSD and heart 
problems.  The article stated that the results of the 
study, published in The Annals of Behavioral Medicine, 
indicated that Vietnam combat veterans with PTSD appear to 
be at a higher risk for coronary heart disease than other 
veterans, and suggested that PTSD and other types of 
severe psychological distress may actually cause heart 
disease.  The article also noted that the study's findings 
held true even when controlling for other factors such as 
smoking history, drug abuse, alcohol consumption, income, 
education, race and age.  The Board notes that, with 
regard to medical treatise evidence, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also 
Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 
11 Vet. App. 509 (1998). 

As previously noted, there must be competent evidence in 
the record of three separate elements in order to 
establish a claim for secondary service connection under 
VA law.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The first requirement under Wallin is medical evidence of 
a current heart disorder.  To that end, the veteran 
clearly has current and multiple heart-related problems, 
so this element is therefore clearly met by competent 
medical evidence of record.

The Board also observes that the veteran is currently 
service-connected for post-traumatic stress disorder 
(PTSD), effective as of June 1998, accordingly satisfying 
the requirements for the second element of Wallin.

The only element at issue in this case, therefore, is the 
third Wallin requirement, medical evidence of a nexus 
between the veteran's service-connected PTSD and his 
current heart disorder.  To that end, the Board observes 
that the medical opinions of record in this case differ as 
to the nexus issue.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all 
evidence, to account for the evidence which it finds to be 
persuasive or unpersuasive, and to provide reasons for its 
rejection of any material evidence favorable to the 
veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer 
v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), however, the Court has also held 
that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 
30 (1993). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the 
data, and the 
medical conclusion that the physician reaches. . . . 
As is true 
with any piece of evidence, the credibility and 
weight to be 
attached to these opinions [are] within the province 
of the 
adjudicators . . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

The Board also observes that Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  

It is evident that there is a divide in the medical 
community as to the role that stress and PTSD play in the 
development of heart disorders.  In this instance, 
however, the veteran's physicians and counselors appear to 
be in agreement that the veteran has experienced 
substantial problems in handling the stress from his 
experiences in Vietnam, to the point of its manifestation 
in both mental (PTSD) and physical (heart) disorders.  
Further, his treating physicians have entered for the 
record several written opinions that tend to support a 
causal link between his PTSD and his heart problems.  VA 
physicians, although willing to link the veteran's heart 
attacks to stress and PTSD, do not support a causal link 
between his PTSD and his underlying heart disorders.  The 
Board finds these VA opinions, however, to be of less 
probative value than the opinions of the veteran's 
treating physicians, especially in observation of certain 
underlying mistaken assumptions, such as presuming his 
(non-existent) obesity (as stated in one February 2001 
opinion) and that there is no medical literature 
supporting a causal link (as stated in the other February 
2001 opinion), which was refuted in information provided 
by the veteran.  

Accordingly, in a case such as this, where the evidence 
does not preponderate against the finding of a causal link 
between the veteran's service-connected PTSD and the 
development of his heart problems, and in recognition of 
VA's guiding paternalistic principles and by affording all 
benefit of the doubt on the veteran's behalf, the Board 
finds that the claim should prevail, as all three 
requirements for secondary service connection under Wallin 
have been met.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for heart disease 
(myocardial infarction), claimed as secondary to the 
veteran's service-connected post-traumatic stress 
disorder, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

